1       IN THE SUPREME COURT OF THE STATE OF NEW MEXICO

 2 Opinion Number:

 3 Filing Date: June 30, 2017

 4 NO. S-1-SC-34662

 5 STATE OF NEW MEXICO,

 6       Plaintiff-Appellee,

 7 v.

 8 CARLOS CARRILLO,

 9       Defendant-Appellant.

10 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
11 Brett R. Loveless, District Judge


12 Robert E. Tangora, L.L.C.
13 Robert E. Tangora
14 Santa Fe, NM

15 for Appellant


16 Hector H. Balderas, Attorney General
17 Sri Mullis, Assistant Attorney General
18 Santa Fe, NM

19 for Appellee
 1                                       OPINION

 2 VIGIL, Justice.

 3   {1}   This is a capital appeal from the Second Judicial District Court following

 4 Defendant Carlos Carrillo’s convictions of the murders of Christopher Kinney

 5 (Kinney) and Lyndsey Frost (Frost), tampering with evidence, and breaking and

 6 entering. Defendant appeals his convictions, arguing that: (1) the district court erred

 7 in allowing lay witnesses to testify to cell phone-related evidence with respect to the

 8 murder convictions, which, in Defendant’s view, required a qualified expert; (2) there

 9 was insufficient evidence to support Defendant’s convictions of murder, tampering

10 with evidence, and breaking and entering; (3) the State committed prosecutorial

11 misconduct when it repeatedly attempted to admit statements that the district court

12 had ruled inadmissible prior to trial; and (4) cumulative error renders the guilty

13 verdict unreliable. While we agree with Defendant with respect to the first issue, in

14 part, we find that it was harmless error. We affirm Defendant’s convictions.

15 I.      BACKGROUND

16   {2}   At around 8:00 a.m. on December 4, 2011, Albuquerque Police Department

17 (APD) officers were dispatched to Tiguex Park in the Old Town area of Albuquerque.

18 There, an APD officer spoke with a witness who had called 911 after noticing a blue

19 Chevy Silverado pickup truck parked on the street with a man slumped over the
 1 driver’s seat.

 2   {3}   After consulting with the witness, an APD officer approached the truck, which

 3 had the driver’s side window rolled down, and saw a man, later identified as Kinney,

 4 in the driver’s seat with what appeared to be a gunshot wound behind his left ear. The

 5 APD officer also noticed a woman in the passenger seat who was later identified as

 6 Kinney’s girlfriend, Frost. Both were unconscious and unresponsive.

 7   {4}   As part of their investigation, the APD officers canvassed the neighborhood

 8 and asked nearby residents whether they had heard or seen anything. Some neighbors

 9 reported hearing cars driving down the street and a loud noise sometime between

10 midnight and 4:00 a.m. Physical evidence collected from the crime scene included a

11 red cell phone belonging to Kinney, seven shell casings, and two projectiles. Four

12 additional projectiles were recovered during the autopsy of Frost.

13   {5}   Based on the injuries to the victims and the trajectory of the bullets, the APD

14 officers concluded that the shooter was standing at the driver’s side of the truck and

15 shot through the open window or possibly with the gun held inside the truck, since

16 some of the ejected shell casings were found inside the vehicle. The APD officers

17 also concluded that the victims did not have an opportunity to defend themselves as

18 there was no evidence of a struggle, and Kinney’s injury was from a shot fired at very


                                              2
 1 close range. Frost had injuries that went through her hands and the top of her head,

 2 indicating that she was trying to protect herself by covering her head with her hands,

 3 and likely had her head down during the shooting. These conclusions regarding the

 4 victims’ injuries were supported by the information provided by Dr. Ross Zumwalt

 5 from the Office of the Medical Investigator after the autopsies of the victims.

 6   {6}   Later that morning, the APD officers responded to a call that a male suspect

 7 was attempting to break into a car parked at the Golden Pride Restaurant on Old

 8 Coors and Central. The witness who called 911 reported that it looked like the suspect

 9 was using the butt of a gun to break the window of the car. The suspect then fled on

10 foot.

11   {7}   While en route to the restaurant, an APD officer made contact with a person

12 who fit the description of the suspect. Shortly after, another APD officer arrived and

13 assisted in arresting the suspect, who identified himself as Carlos Carrillo. Defendant

14 told the APD officers that the car belonged to his girlfriend, Shantell Montoya

15 (Montoya), who was at work at the restaurant, and that he broke the car window with

16 his hands to retrieve his cell phone from inside the vehicle. The APD officers did not

17 notice any injuries on Defendant’s hands, and did not find a firearm on Defendant or

18 along his possible routes from the restaurant parking lot to the intersection where he


                                              3
 1 was arrested. Defendant did have $413 in cash, a cell phone, a bottle of cologne, and

 2 a plastic bag containing a brown substance, which Defendant admitted was heroin but

 3 which he claimed did not belong to him.

 4   {8}   The APD officers discovered that Defendant’s cell phone number was saved

 5 in Kinney’s cell phone under the name “Los” (presumably short for “Carlos”). There

 6 were multiple text messages on Kinney’s cell phone that were sent to “Los” in the

 7 early morning hours of December 4, 2011. These text messages included:

 8         2:28 a.m. - “This is f[***]ed up, bro[.] no joke[. W]hy you doing me like
 9         this?”

10         3:31 a.m. - “Dude[,] are you [f***]ing kidding me[? I] trusted you[. I]
11         waited forever[. L]et me know what the [f***]ing deal is[. I] can[’]t
12         believe you[. You’re] just as bad as [JJ,] but at least we got some [s***]
13         from him[. T]his is [f***]ing bull[s***. I] seriously can[’]t believe
14         you[.]”

15 After retrieving Defendant’s cell phone number from Kinney’s cell phone, the APD

16 officers obtained Defendant’s cell phone records. The cell phone records showed that

17 between 11:34 p.m. on December 3, 2011 and 4:03 a.m. on December 4, 2011, there

18 were seventy-five cell phone calls from Kinney to Defendant and eight from

19 Defendant to Kinney. Based on the text messages and calls, Detective Hollie

20 Anderson believed that there was a disagreement and a possible confrontation

21 between Kinney and Defendant.

                                               4
 1   {9}    Detective Anderson interviewed Defendant in the early morning hours of

 2 December 5, 2011. Defendant initially told Detective Anderson that he went to bed

 3 around 1:00 a.m. or 2:00 a.m. on the night of December 3 into December 4, and

 4 stayed home the entire day of December 4. When Detective Anderson asked how he

 5 could have been arrested if he stayed home all day, Defendant explained that

 6 Montoya picked him up and took him to the restaurant where she worked. Initially,

 7 Defendant said that he and his girlfriend were pulled over and that the APD officers

 8 found drugs on his side of the car, so he was arrested. In response to further

 9 questioning, however, Defendant changed his story and explained that he was

10 walking away from the restaurant when an APD officer stopped him in response to

11 a 911 caller reporting that he had tried to break into Montoya’s car. He said that the

12 APD officers found the heroin at that time, but he was not sure where they found it.

13   {10}   Detective Anderson asked Defendant whether he knew either Kinney or Frost.

14 Defendant claimed that he did not know anyone by those names. However, when

15 Detective Anderson showed him a picture of Kinney, he responded that he and

16 Kinney had gotten high together and that he sometimes helped Kinney “score” drugs.

17 Defendant alleged that Kinney had tried to call him to get drugs the night before he

18 was arrested. Defendant said that he was not able to find drugs for Kinney that night,


                                             5
 1 and that since Kinney eventually stopped calling, he assumed that Kinney had found

 2 some drugs on his own. Detective Anderson told Defendant that Kinney and Frost

 3 had been found murdered that morning. Defendant denied knowing about the

 4 murders.

 5   {11}   On December 20, 2011, Defendant was charged by grand jury indictment with

 6 two counts of first-degree murder (willful and deliberate), two counts of first-degree

 7 felony murder, two counts of shooting at or from a motor vehicle causing great bodily

 8 harm, tampering with evidence, possession of a firearm by a felon, auto burglary, and

 9 possession of a controlled substance (heroin). During November 2013, Defendant was

10 tried on all charges except the felon in possession of a firearm charge, which was

11 severed.

12   {12}   The pretrial scheduling order mandated that the parties produce and exchange

13 final witness lists no later than ten days prior to the first day of trial. The State

14 provided a final witness list in accordance with the pretrial scheduling order, but it

15 did not identify any expert witnesses. Defendant filed a motion in limine to restrict

16 Abraham Cabrera (Cabrera) and Amy Tan (Tan) from testifying because they lacked

17 personal knowledge, their testimony was irrelevant, and neither one was disclosed as

18 an expert witness. See Rule 11-602 NMRA (A lay witness “may testify to a matter


                                              6
 1 only if evidence is introduced sufficient to support a finding that the witness has

 2 personal knowledge of the matter.”); Rule 11-401 NMRA (Evidence is relevant if it

 3 tends to make a fact in issue “more or less probable” and “the fact is of consequence

 4 in determining the action.”); and Rule 11-702 NMRA (“A witness who is qualified

 5 as an expert by knowledge, skill, experience, training, or education may testify in the

 6 form of an opinion or otherwise if the expert’s scientific, technical, or other

 7 specialized knowledge will help the trier of fact to understand the evidence or to

 8 determine a fact in issue.”).

 9   {13}   At the hearing on the motion in limine, Defendant argued that he anticipated

10 Cabrera and Tan’s testimony would interpret cell phone-related records, which he

11 believed required a qualified expert. The district court did not rule on the motion in

12 limine, but instead took it under advisement and told the parties it would decide the

13 motion during trial based on the foundation laid and the exhibits offered.

14   {14}   Both Cabrera and Tan testified at trial. Cabrera explained that as an employee

15 in Cricket’s legal compliance division, his job was to “pull the raw data for telephone

16 calls for Cricket [C]ommunications and format it so law enforcement can read the

17 records.” The State introduced two exhibits through Cabrera: a call detail report

18 record for Defendant’s cell phone number listing all incoming and outgoing calls


                                               7
 1 made between November 18, 2011 and December 5, 2011 (call detail report record),

 2 and a cell tower report listing all Albuquerque cell towers and the longitude and

 3 latitude coordinates for each cell tower (cell tower report). After Cabrera briefly

 4 explained what each exhibit was, Defendant objected, explaining that the State had

 5 not “established that . . . Cabrera [was] anything other than the custodian of records”

 6 and that it appeared that the State was beginning to ask Cabrera “to interpret the

 7 meaning of the records.” Defendant contended that such testimony was “technical”

 8 and had to be introduced “through an expert witness and not through a lay witness.”

 9 The State responded that Cabrera was only going to testify that the cell tower report

10 “shows the locations of the cell towers around town,” about which Cabrera had

11 personal knowledge “[f]rom the records.” The district court sustained the objection,

12 instructing the State to lay a foundation, and explained that if Cabrera could testify

13 about the contents of the records “based on his experience,” the testimony would be

14 allowed.

15   {15}   The State then elicited testimony from Cabrera establishing that he had seen

16 cell tower report before and knew how to read them. He explained that the records

17 give the latitude and longitude for each cell tower, and that it did not take any

18 scientific expertise to map the location of the cell tower from those coordinates


                                              8
 1 because a simple Google search “will map it for you.” Cabrera then described how

 2 a cell phone connects with a cell tower when a wireless customer places a cell phone

 3 call. Cabrera explained that each cell tower provides a signal to three separate sectors,

 4 each covering 120 degrees of the area around the cell tower, which might provide a

 5 general indication of where a cell phone is located when it connects to the cell tower.

 6 Cabrera testified that a cell phone will connect to the cell tower with the strongest

 7 signal and that the radius of a cell tower’s range depends on the terrain and other

 8 factors, but the range is generally about one mile in an urban area like Albuquerque.

 9 Defense counsel did not object again during Cabrera’s testimony, and only asked two

10 questions on cross examination: whether Cabrera knew about the accuracy of the

11 longitude and latitude data provided for the cell towers, and whether there was any

12 way to determine the distance between a cell phone and the cell tower to which it

13 connects. Cabrera explained that the cell tower coordinates were pulled from engineer

14 reports, which he did not produce himself. He also testified that there is no way to

15 determine how far a cell phone is from a cell tower when it connects to place a call.

16   {16}   The State’s second witness, Tan, was an employee of Rocky Mountain

17 Information Network. Tan’s job was to create visual depictions of information

18 provided by law enforcement agencies. Tan compiled information from Defendant’s


                                               9
 1 cell phone records onto a map that showed the location of the cell towers used for

 2 each call using software called “Tracing Trips.” Tan created a second map that

 3 showed the cell tower and the sector to which each call connected. Tan also created

 4 a timeline of incoming and outgoing calls between Defendant’s and Kinney’s cell

 5 phones. Tan did not testify about Defendant’s location based on the maps she created.

 6 However, the maps showed that the cell signal from Defendant’s cell phone was

 7 received and recorded by cell towers near the Downtown and Old Town areas of

 8 Albuquerque around the time that the APD officers believed Kinney and Frost were

 9 killed. Defense counsel did not object at any point during Tan’s testimony.

10   {17}   The jury found Defendant guilty of: one count of first-degree murder (willful

11 and deliberate) for the death of Kinney; one count of second-degree murder for the

12 death of Frost; two counts of first-degree felony murder; two counts of shooting at

13 or from a motor vehicle causing great bodily harm; one count of tampering with

14 evidence; one count of breaking and entering; and one count of possession of heroin.

15 After sentencing, the district court entered its judgment, sentence, and commitment.

16 With respect to Kinney’s murder, the district court merged the convictions for first-

17 degree murder and felony murder and vacated the conviction for shooting at a motor

18 vehicle on double jeopardy grounds. With respect to the killing of Frost, the district


                                              10
 1 court merged the convictions for second-degree murder and shooting at a motor

 2 vehicle with the felony murder conviction. Accordingly, the district court sentenced

 3 Defendant to two life sentences, one for each first-degree murder conviction, plus an

 4 additional twelve and a half years, including two habitual offender enhancements on

 5 the remaining convictions for tampering with evidence, breaking and entering, and

 6 possession of heroin.

 7   {18}   We address each of Defendant’s challenges to his convictions below.

 8 II.      DISCUSSION

 9 A.       Admission of Cell Phone-Related Testimony

10   {19}   Defendant argues that the district court should not have permitted the State to

11 admit cell phone-related testimony because the State did not qualify Cabrera and Tan

12 as experts. Defendant argues further that the district court erred by admitting the

13 testimony because it entailed specialized knowledge and, thus, a qualified expert

14 witness was necessary. The State responds that the district court did not abuse its

15 discretion in admitting lay testimony by Cabrera and Tan because their cell phone-

16 related testimony did not involve any scientific, technical, or otherwise specialized

17 knowledge.

18 1.       Preservation


                                              11
 1   {20}   As a preliminary matter, we must determine whether the issue was preserved

 2 when Defendant filed a motion in limine and objected to Cabrera’s testimony at trial.

 3 “In order to preserve an issue for appeal, a defendant must make a timely objection

 4 that specifically apprises the trial court of the nature of the claimed error and invokes

 5 an intelligent ruling thereon.” State v. Walters, 2007-NMSC-050, ¶ 18, 142 N.M. 644,

 6 168 P.3d 1068 (internal quotation marks and citations omitted); see Rule 11-

 7 103(A)(1)(a)-(b) NMRA (“A party may claim error in a ruling to admit or exclude

 8 evidence only if the error affects a substantial right of the party and . . . if the ruling

 9 admits evidence, the party, on the record . . . timely objects or moves to strike,

10 and . . . states the specific ground, unless it was apparent from the context[.]”). “[I]t

11 is the responsibility of counsel at trial to elicit a definitive ruling on an objection from

12 the court.” State v. Lucero, 1993-NMSC-064, ¶ 11, 116 N.M. 450, 863 P.2d 1071.

13   {21}   Defendant initially objected to the admission of Cabrera and Tan’s testimony

14 by filing a motion in limine. The district court did not rule on the motion in limine,

15 but took it under advisement. Then, at trial, Defendant objected to Cabrera’s

16 testimony on the basis that it required a qualified expert. The district court sustained

17 Defendant’s objection and ordered the State to lay a foundation for Cabrera’s

18 “personal knowledge or his experience.” Defendant properly preserved the issue with


                                                12
 1 respect to Cabrera’s testimony because the objection was made in a timely fashion,

 2 the nature of the objection was clear, and the district court issued a ruling upon the

 3 objection.

 4   {22}   The challenge to Tan’s testimony, however, was not preserved. While

 5 Defendant asserted a specific objection to Cabrera’s trial testimony, and thus

 6 preserved the issue, Defendant failed to object to Tan’s testimony at trial. As a result,

 7 Defendant’s objection to Tan’s testimony rested solely on the motion in limine, a

 8 general objection, on which the district court judge did not rule.

 9   {23}   The motion in limine did not apprise either the opposing party or the district

10 court to any specific alleged error in Tan’s actual trial testimony. See State v. Leyva,

11 2011-NMSC-009, ¶ 36, 149 N.M. 435, 250 P.3d 861 (concluding that “[w]e require

12 parties to assert the legal principle upon which their claims are based and to develop

13 the facts in the trial court primarily for two reasons: (1) to alert the trial court to a

14 claim of error so that it has an opportunity to correct any mistake, and (2) to give the

15 opposing party a fair opportunity to respond and show why the court should rule

16 against the objector.” (internal quotation marks and citation omitted)). As the Court

17 of Appeals stated in Kysar v. BP American Production Co., 2012-NMCA-036, ¶ 23,

18 273 P.3d 867, “[a] motion in limine is merely a preliminary determination by a district


                                              13
 1 court regarding the admissibility of evidence. . . . motions in limine are interlocutory

 2 orders which are subject to reconsideration by the district court during the trial.”

 3 (Citations omitted). The Court of Appeals continued that “[i]t is often impossible to

 4 make definitive evidentiary rulings prior to trial because admissibility will depend on

 5 the state of the evidence at the time of the ruling. As the trial unfolds, . . . it [may be]

 6 proper for the district court to revisit, and modify or reverse its prior ruling.” Id.

 7 (internal quotation marks and citation omitted). “[M]otions in limine seeking advance

 8 rulings on the admissibility of evidence are fraught with problems because they are

 9 necessarily based upon an alleged set of facts rather than the actual testimony which

10 the trial court would have before it at trial in order to make its ruling.” Id. (alteration

11 in original) (citations omitted). By their very nature, motions in limine do not

12 sufficiently preserve an issue because the rulings on them are subject to change,

13 depending on the nature of the relevant evidence at trial. Thus, Defendant failed to

14 preserve his objection to Tan’s testimony.

15   {24}   We review the admission of an unpreserved claim only if the admission of the

16 challenged evidence is plain error and it affects a substantial right. Rule 11-103(E).

17 To constitute plain error, it must give rise to “an injustice that creates grave doubts

18 concerning the validity of the verdict.” State v. Begay, 1998-NMSC-029, ¶ 21, 125


                                                14
 1 N.M. 541, 964 P.2d 102 (internal quotation marks and citation omitted). The

 2 admission of Tan’s testimony does not rise to a level that creates a grave doubt as to

 3 the validity of the verdict. For these reasons, we do not find plain error that would

 4 compel us to review the admissibility of Tan’s testimony.

 5 2.       Admissibility of Cabrera’s testimony

 6   {25}   The central issue before us is whether Cabrera should have been qualified as

 7 an expert to testify regarding cell phone-related evidence. While cell phone-related

 8 testimony is increasingly common evidence in trials, see generally Aaron Blank, The

 9 Limitations and Admissibility of Using Historical Cellular Site Data To Track the

10 Location of a Cellular Phone, 18 Rich. J. L. & Tech. 3 (2011); Alexandra Wells,

11 Ping! The Admissibility of Cellular Records To Track Criminal Defendants, 33 St.

12 Louis U. Pub. L. Rev. 487 (2014), the parameters of its admission are a matter of first

13 impression in New Mexico.

14   {26}   “[T]he threshold question of whether the trial court applied the correct

15 evidentiary rule or standard is subject to de novo review on appeal.” State v. Torres,

16 1999-NMSC-010, ¶ 28, 127 N.M. 20, 976 P.2d 20. “[T]he admission of expert

17 testimony or other scientific evidence is . . . within the sound discretion of the trial

18 court and will not be reversed absent a showing of abuse of that discretion.” State v.


                                              15
 1 Alberico, 1993-NMSC-047, ¶ 58, 116 N.M. 156, 861 P.2d 192.

 2   {27}   We consider Cabrera’s trial testimony to fall within two distinct categories. The

 3 first category of Cabrera’s testimony includes his testimony regarding the contents

 4 of two cell phone-related records, namely a call detail report record and cell tower

 5 report listing the location of all cell towers in the city of Albuquerque. The second

 6 category includes testimony pertaining to how cell towers operate. We address each

 7 in turn.

 8   {28}   The State argues that the first category of cell phone-related testimony does not

 9 require a qualified expert. Many other jurisdictions have addressed this issue and

10 concluded that information in a cell detail report or map showing the location of cell

11 towers does not require a qualified expert. See, e.g., Collins v. State, 172 So. 3d 724,

12 743 (Miss. 2015) (en banc) (The Mississippi Supreme Court held that testimony that

13 simply describes the information in a call detail report record or “informs the jury as

14 to the location of cell . . . towers” is properly lay testimony when it is based upon the

15 personal observations of the witness.); State v. Blurton, 484 S.W.3d 758, 771-72 (Mo.

16 2016) (en banc) (The Missouri Supreme Court held that a lay witness may testify as

17 to the location of different cell towers “pinged” by the defendant’s cell phone

18 throughout the night so long as the State did not try to pinpoint the precise location


                                               16
 1 of the defendant’s “cell phone in relation to the cell tower to which [the defendant’s]

 2 cell phone was connected at the time the calls were made[.]”); Burnside v. State, 352

 3 P.3d 627, 636 (Nev. 2015) (en banc) (The Supreme Court of Nevada held that “a map

 4 showing the locations of the cell phone sites that handled calls from the cell phones

 5 registered to [the defendants] during the time period relevant to the murder,” which

 6 also included the time of each call and testimony which merely described the

 7 locations of cell towers, was not expert testimony.).

 8   {29}   In the instant case, we take a different approach. The first category of Cabrera’s

 9 testimony was not opinion testimony. Rather, Cabrera’s testimony regarding the call

10 detail report record and the cell tower report was testimony about the contents and

11 meaning of business records for which he was qualified as a custodian. Under Rule

12 11-803(6) NMRA, a record of an act, event, condition, opinion, or diagnosis is not

13 excluded by the hearsay rule if:

14                (a) the record was made at or near the time by—or from
15          information transmitted by—someone with knowledge,

16                 (b) the record was kept in the course of a regularly conducted
17          activity of a business, institution, organization, occupation, or calling,
18          whether or not for profit,

19                (c)    making the record was a regular practice of that activity,
20          and


                                                17
 1                (d) all these conditions are shown by the testimony of the
 2          custodian or another qualified witness, or by a certification that
 3          complies with Rule 11-902(11) or (12) NMRA or with a statute
 4          permitting certification.

 5 As a result, neither Rule 11-701 NMRA nor Rule 11-702 needed to be satisfied.

 6   {30}   The State laid an adequate evidentiary foundation for Cabrera, the records

 7 custodian, to testify to the contents of the business records. Rule 11-803(6). Cabrera

 8 testified that the data in the call detail report record was captured by a computer at or

 9 near the time of occurrence of a matter set forth in the cell phone records. He further

10 testified that the raw data, documents, and records were created and kept in the usual

11 course of regular business activity. The defense counsel declined to object.

12   {31}   With regard to the admissibility of the business records, under the right-for-

13 any-reason doctrine, we uphold the district court’s decision that the contents of the

14 business records were properly admitted as business records. State v. Vargas, 2008-

15 NMSC-019, ¶ 8, 143 N.M. 692, 181 P.3d 684 (“Under the right for any reason

16 doctrine, we may affirm the district court’s order on grounds not relied upon by the

17 district court if those grounds do not require us to look beyond the factual allegations

18 that were raised and considered below.” (internal quotation marks and citation

19 omitted)). Because Cabrera testified to the contents and meaning of business records

20 for which he was a custodian under Rule 11-803(6), the testimony was admissible.

                                              18
 1   {32}   In addition, the district court could have taken judicial notice of the cell tower

 2 report because it included the latitude and longitude of all cell towers in the city of

 3 Albuquerque. The latitude and longitude points on a globe or valid map are a proper

 4 subject of judicial notice. Rule 11-201(B)(2) NMRA (“The court may judicially

 5 notice a fact that is not subject to reasonable dispute because it . . . can be accurately

 6 and readily determined from sources whose accuracy cannot reasonably be

 7 questioned . . . .”); see also Trujillo v. Dimas, 1956-NMSC-043, ¶ 42, 61 N.M. 235,

 8 297 P.2d 1060 (holding that the district court could take judicial notice of the location

 9 of a county and the location of the New Mexico Principal Meridian in an action

10 involving the validity of tax sales); Carlsbad Broad. Corp. v. Bureau of Revenue,

11 1947-NMSC-047, ¶ 8, 51 N.M. 360, 184 P.2d 434 (taking notice that “Texas state

12 lines are about 70 miles east and 30 miles south of Carlsbad,” New Mexico); United

13 States v. Piggie, 622 F.2d 486, 488 (10th Cir. 1980) (“Geography has long been

14 peculiarly susceptible to judicial notice for the obvious reason that geographic

15 locations are facts which are not generally controversial . . . .”); Rozelle v. Barnard,

16 1963-NMSC-101, ¶ 2, 72 N.M. 182, 382 P.2d 180 (“This court, since early territorial

17 days, has expressed the view that courts will take judicial notice of matters of

18 common and general knowledge.”).


                                                19
 1   {33}   Had the State limited Cabrera’s testimony to just the call detail report record

 2 and the cell tower report, we would find no error. However, Cabrera proceeded to

 3 testify about how cell towers operate and interact with cell signals to locate the

 4 general origin of a cell phone call. This second category of testimony requires the

 5 “scientific, technical, or other specialized knowledge” to assist “the trier of fact to

 6 understand the evidence or determine a fact in issue.” Rule 11-702. “This Court has

 7 discerned three prerequisites in Rule 11-702 for the admission of expert testimony:

 8 (1) experts must be qualified; (2) their testimony must assist the trier of fact; and (3)

 9 their testimony must be limited to the area of scientific, technical, or other specialized

10 knowledge in which they are qualified.” See Torres, 1999-NMSC-010, ¶ 23.

11   {34}   In essence, a cell phone functions as a two-way radio that continually transmits

12 and collects signals from cell towers throughout a cell network. United States v. Hill,

13 818 F.3d 289, 295 (7th Cir. 2016); see Blank, supra, at **5-6. Each cell tower covers

14 a geographic area, and the connection between the cell phone and the cell tower can

15 be influenced by a number of factors, including “[t]he number of antennas operating

16 on the cell [tower], the height of the antennas, topography of the surrounding land,

17 and obstructions (both natural and man-made).” Blank, supra, at *5. When a call is

18 made, the cell phone typically connects to the cell tower with the strongest signal. Id.


                                               20
 1 at *6. However, cell towers often overlap in coverage so that a single cell phone call

 2 might simultaneously connect to more than one tower. Id. Although the vicinity of the

 3 cell phone user is a substantial factor in determining the cell tower with which the cell

 4 phone connects, the geography, topography, angle and number of antennas on the cell

 5 tower sites, and characteristics of the specific phone impact the analysis. Id. at *7.

 6   {35}   In our view, understanding how cell towers operate requires a duly qualified

 7 expert to explain the technical nature of the many variables that influence how cell

 8 tower signals connect with cell phones. Rule 11-702. To conclude otherwise would

 9 subvert the reliability requirements of our rules of evidence. See Torres, 1999-

10 NMSC-010, ¶ 42 (noting that without the proper foundation establishing the

11 knowledge, skill, experience, training, or education of the witness, the reliability of

12 this type of testimony is undermined). Qualifying an expert ensures that the testimony

13 “will help the trier of fact to understand the evidence or to determine a fact in issue,”

14 Rule 11-702, rather than “confus[e] the issues [or] mislead[] the jury.” Rule 11-403

15 NMRA.

16   {36}   Cabrera’s testimony regarding how cell towers operate required a technical

17 analysis of the many factors that influence the strength of cell signals and the towers’

18 connection with cell phones in order to ascertain the general location of Defendant’s


                                              21
 1 phone at a particular point in time. The State failed to establish that Cabrera had the

 2 specialized knowledge and experience to reliably explain how the cell tower operated

 3 in determining the general location of Defendant’s cell phone. This type of cell

 4 phone-related information is highly technical and requires specialized knowledge of

 5 a qualified expert under Rule 11-702.

 6   {37}   Other jurisdictions have also determined that explaining how cell towers record

 7 and receive signals is clearly within the realm of expert testimony. United States v.

 8 Yeley-Davis, 632 F.3d 673, 684 (10th Cir. 2011); see also Hill, 818 F.3d at 296

 9 (concluding that “statements about how cell . . . towers operate . . . fit[] easily into the

10 category of expert testimony”). Courts have explicitly held that pinpointing a cell

11 phone in relation to a cell tower involves “specialized knowledge not readily

12 accessible to any ordinary person.” Yeley-Davis, 632 F.3d at 684. The Nevada

13 Supreme Court determined that testimony explaining that cell signals usually transmit

14 from the nearest cell tower, except when the site is too busy or there is an obstruction,

15 was expert testimony. Burnside, 352 P.3d at 636-37. Similarly, the Missouri Court of

16 Appeals concluded that expert testimony is required to locate “the area in which [the

17 defendant’s cell] phone must have been to have connected to a particular cell

18 site—i.e., to proffer testimony actually probative of whether [the defendant] was in


                                                22
 1 one area rather than the other—required analysis of many variables that influence cell

 2 site signal strength.” State v. Patton, 419 S.W.3d 125, 132 (Mo. Ct. App. 2013).

 3   {38}   It is incumbent upon the district court, as gatekeeper, to ensure the reliability

 4 of the testimony presented to the jury. We therefore conclude that Cabrera should

 5 have been identified and properly qualified as an expert before testifying about how

 6 cell towers interact with cell signals to identify the location of a cell phone call

 7 because this information required specialized knowledge. Therefore, because the

 8 State did not identify Cabrera as a qualified expert, the district court did not assess

 9 the evidentiary reliability of his testimony. As a result, the district court erred in

10 admitting this testimony at trial.

11   {39}   “Improperly admitted evidence is not grounds for a new trial unless the error

12 is determined to be harmful.” State v. Tollardo, 2012-NMSC-008, ¶ 25, 275 P.3d 110

13 (citations omitted). “We now analyze whether this evidentiary error was merely

14 harmless, in which case we could overlook it, or prejudicial, requiring reversal.” State

15 v. Leyba, 2012-NMSC-037, ¶ 23, 289 P.3d 1215.

16   {40}   “[W]e apply the non-constitutional error standard for harmless error” because

17 admitting the cell tower evidence was an evidentiary error. State v. Leyba, 2012-

18 NMSC-037, ¶ 24, 289 P.3d 1215; see also State v. Tollardo, 2012-NMSC-008, ¶ 36,


                                               23
 1 275 P.3d 110. While a constitutional error requires only a reasonable possibility of

 2 prejudice for reversal, “[a] non-constitutional error requires reversal when there is a

 3 ‘reasonable probability that misconduct contributed to the [defendant’s] conviction.’

 4 ” Leyba, 2012-NMSC-037, ¶ 24 (second alteration in original) (emphasis added)

 5 (quoting Tollardo, 2012-NMSC-008, ¶ 31). To determine “the probable effect of an

 6 evidentiary error,” we assess all of the circumstances surrounding the error. Leyba,

 7 2012-NMSC-037, ¶ 24 (internal quotation marks and citation omitted). In doing so,

 8 “[w]e examine the error itself, including the source of the error and the emphasis

 9 placed on the error at trial.” Id. “To put the error in context, we often look at the

10 other, non-objectionable evidence of guilt . . . to evaluate what role the error played

11 at trial.” Id. We conduct this analysis on a case-by-case basis. Id.

12   {41}   Although the State used Cabrera’s testimony to discredit Defendant’s

13 statements to the APD about his location on the night of the murders, Tan’s

14 testimony, to which there was no objection, summarized the information contained

15 within the call detail report record and the cell tower report produced by Cabrera to

16 show the longitude and latitude of cell phone towers on a map. Under the

17 non-constitutional standard for harmless error, we conclude that it was harmless error

18 in admitting Cabrera’s testimony regarding how cell towers operate because the call


                                             24
 1 detail report record and the cell tower report which were used to create the maps were

 2 properly admitted. Additionally, the calls between Defendant and Kinney are

 3 inculpatory, as are the location of the towers when these calls were placed. It is also

 4 harmless error with respect to Defendant’s convictions for tampering with evidence

 5 and breaking and entering because Cabrera’s testimony did not relate to Defendant’s

 6 convictions for conduct occurring at a different time and location. As a result,

 7 Defendant failed to establish that there is a reasonable probability that the jury would

 8 have had a reasonable doubt concerning his guilt as a result.

 9 B.       Sufficiency of the Evidence

10   {42}   Defendant argues that there was insufficient evidence to support his

11 convictions. “In reviewing the sufficiency of the evidence, we must view the evidence

12 in the light most favorable to the guilty verdict, indulging all reasonable inferences

13 and resolving all conflicts in the evidence in favor of the verdict.” State v.

14 Cunningham, 2000-NMSC-009, ¶ 26, 128 N.M. 711, 998 P.2d 176. “[T]he relevant

15 question is whether, after viewing the evidence in the light most favorable to the

16 prosecution, any rational trier of fact could have found the essential elements of the

17 crime beyond a reasonable doubt.” State v. Garcia, 1992-NMSC-048, ¶ 26, 114 N.M.

18 269, 837 P.2d 862 (alteration in original) (internal quotation marks and citation


                                              25
 1 omitted).

 2 1.       Defendant’s convictions for first-degree murder

 3   {43}   Defendant’s arguments concerning the sufficiency of the evidence to support

 4 his convictions for the crimes committed at Tiguex Park are based on what he views

 5 as the State’s failure to prove identity; that is, that Defendant was the person who

 6 committed the murders. Defendant does not argue that there was insufficient evidence

 7 to prove the other elements of the crime.

 8   {44}   Accordingly, we review the evidence to determine whether a rational jury could

 9 find that Defendant perpetrated the murders. The cell phone records show that

10 Defendant and Kinney were in contact on the night of the murders. As the State

11 points out, the text messages from Kinney to Defendant show that Kinney was upset

12 with Defendant, which could support an inference of a conflict between the two. The

13 map prepared by Tan shows that Defendant’s cell phone “pinged” a cell tower in the

14 Old Town area around 4:00 a.m., the approximate time when the murders were

15 believed to have occurred. Additionally, because we consider even erroneously

16 admitted evidence, see Post, 1989-NMCA-090, ¶ 24, we note that the jury could have

17 inferred that Defendant was in the area at that time based on Cabrera’s testimony

18 about how a cell phone connects to the cell tower with the strongest signal. Further,


                                              26
 1 a witness reported seeing Defendant with a firearm only a few hours later in the

 2 parking lot of the restaurant where Montoya worked. And, although Defendant told

 3 Detective Anderson that he stayed home all night and fell asleep by 1:00 a.m. or 2:00

 4 a.m., his phone records show that he made and answered cell phone calls to and from

 5 Kinney and others much later than 2:00 a.m. See State v. Flores, 2010-NMSC-002,

 6 ¶ 23, 147 N.M. 542, 226 P.3d 641 (“[E]vidence of . . . an attempt to deceive the police

 7 may prove consciousness of guilt.” (internal quotation marks and citations omitted)).

 8 This evidence provides a sufficient basis upon which a jury could find that Defendant

 9 was the person who committed the murders.

10 2.       Defendant’s convictions for tampering with evidence and breaking and
11          entering

12   {45}   Defendant argues under State v. Franklin, 1967-NMSC-151, 78 N.M. 127, 428

13 P.2d 982 and State v. Boyer, 1985-NMCA-029, 103 N.M. 655, 712 P.2d 1, that there

14 was insufficient evidence to support his convictions for tampering with evidence and

15 breaking and entering.

16   {46}   To find Defendant guilty of tampering with evidence, the jury must have found

17 beyond a reasonable doubt that (1) “[t]he defendant hid a firearm,” and that (2) “[b]y

18 doing so, the defendant intended to prevent the apprehension, prosecution or

19 conviction of Carlos Carrillo.” See UJI 14-2241 NMRA. At trial, a witness testified

                                              27
 1 that she was “[a]bsolutely positive” she saw a gun in Defendant’s hand when he

 2 broke into the car at Golden Pride. Defendant then fled on foot, and when police

 3 stopped him soon thereafter, he did not have a gun. Though Defendant told police

 4 that he used his hands to break the window, the jury could logically infer that he had

 5 a gun, which he disposed of on the way from Golden Pride, and then lied about it to

 6 the police. Further, because he had been seen committing a crime (breaking into the

 7 car), the jury could reasonably infer that Defendant hid the gun to prevent

 8 apprehension, prosecution, or conviction of that crime.

 9   {47}   We note that State v. Silva requires that evidence showing that a defendant had

10 a gun and used that gun to commit a crime, combined with a showing that the gun

11 was then removed from the scene and never recovered, is insufficient to show that the

12 defendant had the intent required by NMSA 1978, § 30-22-5(A) (2003). 2008-

13 NMSC-051, ¶¶ 17-19, 144 N.M. 815, 192 P.3d 1192, holding modified by State v.

14 Guerra, 2012-NMSC-027, ¶¶ 12-16, 284 P.3d 1076. The Silva Court held that the

15 State must provide either direct evidence of a specific intent to tamper or evidence of

16 an overt act from which the jury could infer that intent. 2008-NMSC-051, ¶ 18. Here,

17 the State’s case is supported by a witness’s testimony that she saw Defendant with a

18 gun after the murders were committed, that Defendant left the scene and was found


                                              28
 1 shortly thereafter with no gun, and that Defendant lied about using his hand to break

 2 the window. This evidence distinguishes this case from those in which the jury was

 3 “effectively asked . . . to speculate that an overt act of . . . hiding [the murder weapon]

 4 had taken place, based solely on the fact that such evidence was never found.” Id. ¶

 5 19 (alteration and second omission in original) (emphasis added) (internal quotation

 6 marks and citation omitted). There was sufficient evidence to support Defendant’s

 7 conviction for tampering with evidence.

 8   {48}   Defendant also contends that there was insufficient evidence to support his

 9 conviction for breaking and entering because he entered to retrieve his own property

10 from the vehicle. To find Defendant guilty of breaking and entering, the jury was

11 required to find: (1) “[t]he defendant entered a 2006 Chevrolet 4-door belonging to

12 Shantell Montoya without permission” and (2) “[t]he entry was obtained by the

13 breaking of the vehicle window.” See UJI 14-1410 NMRA. As the committee

14 commentary to UJI 14-1410 explains, “New Mexico’s breaking and entering

15 statute . . . requires no intent to commit a crime upon entering, only the breaking and

16 entering need be shown.” Therefore, it is immaterial that Defendant was breaking in

17 to retrieve his own property. A witness from Golden Pride testified that she saw him

18 break the car window and rummage around inside the car. Further, Montoya testified


                                               29
 1 that she was mad at him for breaking into her car, supporting the inference that he did

 2 not have permission. Thus, there was sufficient evidence to support the conviction for

 3 breaking and entering.

 4 C.       Alleged Prosecutorial Misconduct

 5   {49}   Defendant argues under Franklin and Boyer that “the State’s repeated attempts

 6 to admit into evidence the statements by Mario Chavez and . . . Montoya was

 7 prosecutorial misconduct.” The State responds that although defense counsel objected

 8 at various points to the testimony of witnesses Mario Chavez (Chavez) and Montoya,

 9 the relief requested at trial was a limiting instruction, which is granted. Thus, the

10 State argues, there was no basis for Defendant’s prosecutorial misconduct claim

11 because the limiting instruction cured any potential prejudice resulting from the

12 alleged misconduct. Further, the State argues, Defendant failed to preserve his claim

13 of prosecutorial misconduct, and, thus, it is not properly before the Court. We agree

14 with the State.

15   {50}   “When an issue of prosecutorial misconduct is preserved by a timely objection

16 at trial, we review the district court’s ruling for abuse of discretion.” State v. Paiz,

17 2006-NMCA-144, ¶ 53, 140 N.M. 815, 149 P.3d 579. However, “[i]f no objection

18 was raised, our review is limited to fundamental error.” Id. “Prosecutorial misconduct


                                              30
 1 rises to the level of fundamental error when it is so egregious and had such a

 2 persuasive and prejudicial effect on the jury’s verdict that the defendant was deprived

 3 of a fair trial.” State v. Allen, 2000-NMSC-002, ¶ 95, 128 N.M. 482, 994 P.2d 728

 4 (internal quotation marks and citations omitted).

 5   {51}   Importantly, Defendant made no claim of prosecutorial misconduct at trial. As

 6 a result, the issue was not preserved. Therefore, our review is limited to fundamental

 7 error.

 8   {52}   Defendant claims that the State introduced evidence in disregard of a district

 9 court order excluding the testimony of Chavez and Montoya. However, the pages to

10 which Defendant cites in referring to a motion in limine to exclude such evidence are

11 actually a notice of a trial status conference and a pretrial scheduling order. In fact,

12 there is no motion in limine to exclude the testimony of Chavez or Montoya anywhere

13 in the record. Thus, the State did not attempt to admit any evidence which had been

14 previously excluded by the district court, and therefore, there was no prosecutorial

15 misconduct. As the State points out, at the close of trial, defense counsel requested,

16 and the jury received, a limiting instruction as to the scope of the evidence. See State

17 v. Trevino, 1991-NMCA-085, ¶ 20, 113 N.M. 804, 833 P.2d 1170 (“Defendant may

18 not complain on appeal when the specific relief requested was granted.”). We


                                              31
 1 conclude that there was no prosecutorial misconduct and no error upon which to grant

 2 relief.

 3 D.        Cumulative Error

 4   {53}    Finally, Defendant argues that the cumulative errors alleged render the verdict

 5 inherently unreliable.“The doctrine of cumulative error applies when multiple errors,

 6 which by themselves do not constitute reversible error, are so serious in the aggregate

 7 that they cumulatively deprive the defendant of a fair trial.” State v. Ortega,

 8 2014-NMSC-017, ¶ 53, 327 P.3d 1076 (internal quotation marks and citation

 9 omitted). “The doctrine of cumulative error is to be strictly applied, and . . . cannot

10 [be] invoke[d] if the record as a whole demonstrates that [the defendant] received a

11 fair trial.” State v. Samora, 2013-NMSC-038, ¶ 28, 307 P.3d 328 (alterations and

12 omission in original) (internal quotation marks and citation omitted). Because we find

13 only one error at trial, an error which was harmless, we reject Defendant’s cumulative

14 error claim, and thus, the doctrine of cumulative error does not entitle Defendant to

15 further relief. We therefore affirm his convictions.

16 III.      CONCLUSION

17   {54}    For the foregoing reasons, we affirm Defendant’s convictions.

18   {55}    IT IS SO ORDERED.


                                               32
1                                         ______________________________
2                                         BARBARA J. VIGIL, Justice

3 WE CONCUR:



4 ____________________________________
5 JUDITH K. NAKAMURA, Chief Justice



6 ____________________________________
7 PETRA JIMENEZ MAES, Justice



8 ____________________________________
9 EDWARD L. CHÁVEZ, Justice



10 ____________________________________
11 CHARLES W. DANIELS, Justice




                                   33